FILED
                             NOT FOR PUBLICATION                            FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10288

                Plaintiff - Appellee,            D.C. No. 2:12-cr-01666-NVW

  v.
                                                 MEMORANDUM*
JUAN JIMENEZ-ALBERTO, a.k.a. Juan
Jimenez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding**

                            Submitted February 18, 2014***

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Juan Jimenez-Alberto appeals from the district court’s judgment and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 57-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Jimenez-Alberto contends that the district court procedurally erred by failing

to consider the 18 U.S.C. § 3553(a) sentencing factors. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

find none. The record reflects that the district court considered the section 3553(a)

factors before imposing the sentence. To the extent Jimenez-Alberto also contends

that the district court procedurally erred by failing to explain adequately the

sentence, the record does not support this contention.

      Jimenez-Alberto further contends that the district court should have granted

a cultural assimilation departure and that this error, coupled with the court’s failure

to consider the section 3553(a) sentencing factors, resulted in an unreasonable

sentence. Our review of a district court’s exercise of discretion to depart or vary

from the Guidelines on the basis of cultural assimilation is limited to determining

whether the district court imposed a substantively reasonable sentence. See United

States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir. 2012), cert. denied, 134 S.

Ct. 76 (2013). The district court did not abuse its discretion in imposing Jimenez-

Alberto’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The


                                           2                                      13-10288
sentence at the bottom of the Guidelines range is substantively reasonable in light

of the section 3553(a) sentencing factors and the totality of the circumstances,

including Jimenez-Alberto’s extensive criminal history. See id.

      AFFIRMED.




                                          3                                    13-10288